Case 1:17-cv-06404-BMC-SMG Document 185 Filed 10/02/18 Page 1 of 16 PageID #: 3796



   John G. Balestriere
   Brian L. Grossman
   Matthew W. Schmidt
   BALESTRIERE FARIELLO
   225 Broadway, 29th Floor
   New York, New York 10007
   Telephone:     (646) 912-8462
   Facsimile:     (212) 208-2613
   brian.grossman@balestrierefariello.com
   Attorneys for Plaintiffs

   UNITED STATES DISTRICT COURT
   EASTERN DISTRICT OF NEW YORK


   HILLARY LAWSON, KRISTINA
   HALLMAN, STEPHANIE CALDWELL,                               Case No.: 1:17-cv-06404 (BMC)
   MOIRA HATHAWAY, MACEY SPEIGHT,
   ROSEMARIE PETERSON, and LAUREN
   FULLER,                                                    PLAINTIFFS’ ANSWER TO
                                                              COUNTERCLAIMSS AND
                                 Plaintiffs,                  THIRD-PARTY COMPLAINTS
                                                              BY JENNIFER POWERS
                  – against –

   HOWARD RUBIN, JENNIFER POWERS,
   and the DOE COMPANY.

                                 Defendants.




          Plaintiffs Hillary Lawson (“Lawson”), Kristina Hallman (“Hallman”), Moira Hathaway,

   (“Hathaway”), Macey Speight (“Speight”), Lauren Fuller (“Fuller”), and Rosemarie Peterson

   (“Peterson,” collectively known as “Plaintiffs”), by their attorneys Balestriere Fariello, for their

   reply to the Answer to Second Amended Complaint, Counterclaims and Third-Party Complaint

   (the “Counterclaims,” dated September 7, 2018, Dkt. No. 170) of Defendant Jennifer Powers

   (“Powers” or “Defendant”) state as follows:
Case 1:17-cv-06404-BMC-SMG Document 185 Filed 10/02/18 Page 2 of 16 PageID #: 3797



                                        GENERAL DENIAL

          Except as expressly admitted, Plaintiffs deny each and every allegation in the

   Counterclaims.

            RESPONSES TO ALLEGATIONS IN THE AFFIRMATIVE DEFENSES

                                     First Affirmative Defense

          1.     Plaintiffs can neither admit nor deny the allegations as set forth in paragraph 1 of

   the Counterclaims, as they set forth legal conclusion which warrant no response.

                                        Second Affirmative Defense

          2.     Plaintiffs can neither admit nor deny the allegations as set forth in paragraph 2 of

   the Counterclaims, as they set forth legal conclusion which warrant no response.

                                         Third Affirmative Defense

          3.     Plaintiffs can neither admit nor deny the allegations as set forth in paragraph 3 of

   the Counterclaims, as they set forth legal conclusion which warrant no response.

                                    Fourth Affirmative Defense

          4.     Plaintiffs can neither admit nor deny the allegations as set forth in paragraph 4 of

   the Counterclaims, as they set forth legal conclusion which warrant no response.

                                     Fifth Affirmative Defense

          5.     Plaintiffs can neither admit nor deny the allegations as set forth in paragraph 5 of

   the Counterclaims, as they set forth legal conclusion which warrant no response.

                                     Sixth Affirmative Defense

          6.     Plaintiffs can neither admit nor deny the allegations as set forth in paragraph 6 of

   the Counterclaims, as they set forth legal conclusion which warrant no response.




                                                  2
Case 1:17-cv-06404-BMC-SMG Document 185 Filed 10/02/18 Page 3 of 16 PageID #: 3798



                                     Seventh Affirmative Defense

          7.      Plaintiffs can neither admit nor deny the allegations as set forth in paragraph 7 of

   the Counterclaims, as they set forth legal conclusion which warrant no response.

                                     Eighth Affirmative Defense

          8.      Plaintiffs can neither admit nor deny the allegations as set forth in paragraph 8 of

   the Counterclaims, as they set forth legal conclusion which warrant no response.

                                      Ninth Affirmative Defense

          9.      Plaintiffs can neither admit nor deny the allegations as set forth in paragraph 9 of

   the Counterclaims, as they set forth legal conclusion which warrant no response.

                                      Tenth Affirmative Defense

          10.     Plaintiffs can neither admit nor deny the allegations as set forth in paragraph 10 of

   the Counterclaims, as they set forth legal conclusion which warrant no response.

                                    Eleventh Affirmative Defense

          11.     Plaintiffs can neither admit nor deny the allegations as set forth in paragraph 11 of

   the Counterclaims, as they set forth legal conclusion which warrant no response.

                                     Twelfth Affirmative Defense

          12.     Plaintiffs can neither admit nor deny the allegations as set forth in paragraph 12 of

   the Counterclaims, as they set forth legal conclusion which warrant no response, but to the extent

   that any allegations of fact are made, Plaintiffs deny the allegations in paragraph 12 of the

   Counterclaims.

                                   Thirteenth Affirmative Defense

          13.     Plaintiffs can neither admit nor deny the allegations as set forth in paragraph 13 of

   the Counterclaims, as they set forth legal conclusion which warrant no response but to the extent




                                                    3
Case 1:17-cv-06404-BMC-SMG Document 185 Filed 10/02/18 Page 4 of 16 PageID #: 3799



   that any allegations of fact are made, Plaintiffs deny the allegations in paragraph 13 of the

   Counterclaims.

                                   Fourteenth Affirmative Defense

          14.     Plaintiffs can neither admit nor deny the allegations as set forth in paragraph 14 of

   the Counterclaims, as they set forth legal conclusion which warrant no response, but to the extent

   that any allegations of fact are made, Plaintiffs deny the allegations in paragraph 14 of the

   Counterclaims.

                                    Fifteenth Affirmative Defense

          15.     Plaintiffs can neither admit nor deny the allegations as set forth in paragraph 15 of

   the Counterclaims, as they set forth legal conclusion which warrant no response.

                                    Sixteenth Affirmative Defense

          16.     Plaintiffs can neither admit nor deny the allegations as set forth in paragraph 16 of

   the Counterclaims, as they set forth legal conclusion which warrant no response.

                                  Seventeenth Affirmative Defense

          17.     Plaintiffs can neither admit nor deny the allegations as set forth in paragraph 17 of

   the Counterclaims, as they set forth legal conclusion which warrant no response.

                                   Eighteenth Affirmative Defense

          18.     Plaintiffs can neither admit nor deny the allegations as set forth in paragraph 18 of

   the Counterclaims, as they set forth legal conclusion which warrant no response.

                                   Nineteenth Affirmative Defense

          19.     Plaintiffs can neither admit nor deny the allegations as set forth in paragraph 19 of

   the Counterclaims, as they set forth legal conclusion which warrant no response.




                                                    4
Case 1:17-cv-06404-BMC-SMG Document 185 Filed 10/02/18 Page 5 of 16 PageID #: 3800



                                   Twentieth Affirmative Defense

          20.     Plaintiffs can neither admit nor deny the allegations as set forth in paragraph 20 of

   the Counterclaims, as they set forth legal conclusion which warrant no response.

                                  Twenty-First Affirmative Defense

          21.     Plaintiffs can neither admit nor deny the allegations as set forth in paragraph 21 of

   the Counterclaims, as they set forth legal conclusion which warrant no response.

                                Twenty-Second Affirmative Defense

          22.     Plaintiffs can neither admit nor deny the allegations as set forth in paragraph 22 of

   the Counterclaims, as they set forth legal conclusion which warrant no response.

                                 Twenty-Third Affirmative Defense

          23.     Plaintiffs can neither admit nor deny the allegations as set forth in paragraph 23 of

   the Counterclaims, as they set forth legal conclusion which warrant no response.

                                Twenty-Fourth Affirmative Defense

          24.     Plaintiffs can neither admit nor deny the allegations as set forth in paragraph 24 of

   the Counterclaims, as they set forth legal conclusion which warrant no response, but to the extent

   that any allegations of fact are made, Plaintiffs deny the allegations in paragraph 14 of the

   Counterclaims.

                                  Twenty-Fifth Affirmative Defense

          25.     Plaintiffs can neither admit nor deny the allegations as set forth in paragraph 25 of

   the Counterclaims, as they set forth legal conclusion which warrant no response, but to the extent

   that any allegations of fact are made, Plaintiffs deny having knowledge or information sufficient

   to form a belief as to the truth or falsity of the allegations as set forth in paragraph 25 of the

   Counterclaims.




                                                    5
Case 1:17-cv-06404-BMC-SMG Document 185 Filed 10/02/18 Page 6 of 16 PageID #: 3801



                                  Twenty-Sixth Affirmative Defense

          26.     Plaintiffs can neither admit nor deny the allegations as set forth in paragraph 26 of

   the Counterclaims, as they set forth legal conclusion which warrant no response.

    RESPONSES TO ALLEGATIONS IN THE COUNTERCLAIMS AND THIRD-PARTY

                                             COMPLAINTS

                           NATURE OF ACTION AND BACKGROUND

          1.      Plaintiffs deny the allegations as set forth in paragraph 1 of the Counterclaims.

          2.      Plaintiffs deny the allegations as set forth in paragraph 2 of the Counterclaims.

          3.      Plaintiffs deny the allegations as set forth in paragraph 3 of the Counterclaims.

          4.      Plaintiffs deny the allegations as set forth in paragraph 4 of the Counterclaims.

          5.      Plaintiffs deny the allegations as set forth in paragraph 5 of the Counterclaims.

          6.      Plaintiffs deny the allegations as set forth in paragraph 6 of the Counterclaims.

          7.      Plaintiffs admit the allegations as set forth in paragraph 7 of the Counterclaims.

          8.      Plaintiffs deny the allegations as set forth in paragraph 8 of the Counterclaims.

          9.      Plaintiffs deny the allegations as set forth in paragraph 9 of the Counterclaims.

          10.     Plaintiffs deny having knowledge or information sufficient to form a belief as to

   the truth or falsity of the allegations as set forth in paragraph 10 of the Counterclaims.

          11.     Plaintiffs can neither admit nor deny the allegations as set forth in paragraph 11 of

   the Counterclaims, as they set forth legal conclusion which warrant no response, but to the extent

   that any allegations of fact are made, Plaintiffs deny the allegations as set forth in paragraph 11 of

   the Counterclaims.

          12.     Plaintiffs can neither admit nor deny the allegations as set forth in paragraph 12 of

   the Counterclaims, as they set forth legal conclusion which warrant no response, but to the extent

   that any allegations of fact are made, Plaintiffs deny having knowledge or information sufficient

                                                     6
Case 1:17-cv-06404-BMC-SMG Document 185 Filed 10/02/18 Page 7 of 16 PageID #: 3802



   to form a belief as to the truth or falsity of the allegations as set forth in paragraph 12 of the

   Counterclaims.

          13.     Plaintiffs can neither admit nor deny the allegations as set forth in paragraph 13 of

   the Counterclaims, as they set forth legal conclusion which warrant no response, but to the extent

   that any allegations of fact are made, Plaintiffs deny the allegations as set forth in paragraph 13 of

   the Counterclaims.

          14.     Plaintiffs can neither admit nor deny the allegations as set forth in paragraph 14 of

   the Counterclaims, as they set forth legal conclusion which warrant no response, but to the extent

   that any allegations of fact are made, Plaintiffs deny the allegations as set forth in paragraph 13 of

   the Counterclaims.

          15.     Plaintiffs can neither admit nor deny the allegations as set forth in paragraph 15 of

   the Counterclaims, as they set forth legal conclusion which warrant no response, but to the extent

   that any allegations of fact are made, Plaintiffs deny the allegations as set forth in paragraph 13 of

   the Counterclaims.

          16.     Plaintiffs can neither admit nor deny the allegations as set forth in paragraph 16 of

   the Counterclaims, as they set forth legal conclusion which warrant no response, but to the extent

   that any allegations of fact are made, Plaintiffs deny having knowledge or information sufficient

   to form a belief as to the truth or falsity of the allegations as set forth in paragraph 16 of the

   Counterclaims.

          17.     Plaintiffs can neither admit nor deny the allegations as set forth in paragraph 17 of

   the Counterclaims, as they set forth legal conclusion which warrant no response, but to the extent

   that any allegations of fact are made, Plaintiffs deny the allegations as set forth in paragraph 17 of

   the Counterclaims.




                                                     7
Case 1:17-cv-06404-BMC-SMG Document 185 Filed 10/02/18 Page 8 of 16 PageID #: 3803



          18.     Plaintiffs can neither admit nor deny the allegations as set forth in paragraph 18 of

   the Counterclaims, as they set forth legal conclusion which warrant no response, but to the extent

   that any allegations of fact are made, Plaintiffs deny having knowledge or information sufficient

   to form a belief as to the truth or falsity of the allegations as set forth in paragraph 18 of the

   Counterclaims.

          19.     Plaintiffs can neither admit nor deny the allegations as set forth in paragraph 19 of

   the Counterclaims, as they set forth legal conclusion which warrant no response, but to the extent

   that any allegations of fact are made, Plaintiffs deny having knowledge or information sufficient

   to form a belief as to the truth or falsity of the allegations as set forth in paragraph 19 of the

   Counterclaims.

                                   JURISDICTION AND VENUE

          20.     Plaintiffs can neither admit nor deny the allegations as set forth in paragraph 20 of

   the Counterclaims, as they set forth legal conclusion which warrant no response.

          21.     Plaintiffs can neither admit nor deny the allegations as set forth in paragraph 21 of

   the Counterclaims, as they set forth legal conclusion which warrant no response.

                                               PARTIES

          22.     Plaintiffs admit the allegations as set forth in paragraph 22 of the Counterclaims.

          23.     Plaintiffs admit the allegations as set forth in paragraph 23 of the Counterclaims.

          24.     Plaintiffs admit the allegations as set forth in paragraph 24 of the Counterclaims.

          25.     Plaintiffs admit the allegations as set forth in paragraph 25 of the Counterclaims.

          26.     Plaintiffs admit the allegations as set forth in paragraph 26 of the Counterclaims.

          27.     Plaintiffs admit the allegations as set forth in paragraph 27 of the Counterclaims.

          28.     Plaintiffs deny the allegations as set forth in paragraph 28 of the Counterclaims.




                                                    8
Case 1:17-cv-06404-BMC-SMG Document 185 Filed 10/02/18 Page 9 of 16 PageID #: 3804



          29.     Plaintiffs deny having knowledge or information sufficient to form a belief as to

   the truth or falsity of the allegations as set forth in paragraph 29 of the Counterclaims.

                                         CAUSES OF ACTION

                                    FIRST CAUSE OF ACTION
                              (Breach of Contract Against All Plaintiffs)

          30.     Plaintiffs deny the allegations as set forth in paragraph 30 of the Counterclaims.

          31.     Plaintiffs deny having knowledge or information sufficient to form a belief as to

   the truth or falsity of the allegations as set forth in paragraph 31 of the Counterclaims.

          32.     Plaintiffs deny having knowledge or information sufficient to form a belief as to

   the truth or falsity of the allegations as set forth in paragraph 32 of the Counterclaims.

          33.     Plaintiffs deny having knowledge or information sufficient to form a belief as to

   the truth or falsity of the allegations as set forth in paragraph 33 of the Counterclaims.

          34.     Plaintiffs can neither admit nor deny the allegations as set forth in paragraph 34 of

   the Counterclaims, as they set forth legal conclusion which warrant no response, but to the extent

   that any allegations of fact are made, Plaintiffs deny having knowledge or information sufficient

   to form a belief as to the truth or falsity of the allegations as set forth in paragraph 34 of the

   Counterclaims.

          35.     Plaintiffs deny having knowledge or information sufficient to form a belief as to

   the truth or falsity of the allegations as set forth in paragraph 35 of the Counterclaims.

          36.     Plaintiffs deny the allegations as set forth in paragraph 36 of the Counterclaims.

          37.     Plaintiffs can neither admit nor deny the allegations as set forth in paragraph 37 of

   the Counterclaims, as they set forth legal conclusion which warrant no response, but to the extent

   that any allegations of fact are made, Plaintiffs deny having knowledge or information sufficient




                                                     9
Case 1:17-cv-06404-BMC-SMG Document 185 Filed 10/02/18 Page 10 of 16 PageID #: 3805



   to form a belief as to the truth or falsity of the allegations as set forth in paragraph 37 of the

   Counterclaims.

          38.     Plaintiffs deny having knowledge or information sufficient to form a belief as to

   the truth or falsity of allegations as set forth in paragraph 38 of the Counterclaims.

          39.     Plaintiffs can neither admit nor deny the allegations as set forth in paragraph 39 of

   the Counterclaims, as they set forth legal conclusion which warrant no response, but to the extent

   that any allegations of fact are made, Plaintiffs deny having knowledge or information sufficient

   to form a belief as to the truth or falsity of the allegations as set forth in paragraph 39 of the

   Counterclaims.

          40.     Plaintiffs can neither admit nor deny the allegations as set forth in paragraph 40 of

   the Counterclaims, as they set forth legal conclusion which warrant no response, but to the extent

   that any allegations of fact are made, Plaintiffs deny the allegations as set forth in paragraph 40 of

   the Counterclaims.

          41.     Plaintiffs can neither admit nor deny the allegations as set forth in paragraph 41 of

   the Counterclaims, as they set forth legal conclusion which warrant no response, but to the extent

   that any allegations of fact are made, Plaintiffs deny the allegations as set forth in paragraph 41 of

   the Counterclaims.

          42.     Plaintiffs can neither admit nor deny the allegations as set forth in paragraph 42 of

   the Counterclaims, as they set forth legal conclusion which warrant no response, but to the extent

   that any allegations of fact are made, Plaintiffs deny having knowledge or information sufficient

   to form a belief as to the truth or falsity of the allegations as set forth in paragraph 42 of the

   Counterclaims.

          43.     Plaintiffs can neither admit nor deny the allegations as set forth in paragraph 43 of

   the Counterclaims, as they set forth legal conclusion which warrant no response, but to the extent

                                                    10
Case 1:17-cv-06404-BMC-SMG Document 185 Filed 10/02/18 Page 11 of 16 PageID #: 3806



   that any allegations of fact are made, Plaintiffs deny the allegations as set forth in paragraph 43 of

   the Counterclaims.

           44.     Plaintiffs can neither admit nor deny the allegations as set forth in paragraph 44 of

   the Counterclaims, as they set forth legal conclusion which warrant no response, but to the extent

   that any allegations of fact are made, Plaintiffs deny the allegations as set forth in paragraph 44 of

   the Counterclaims.

           45.     Plaintiffs deny the allegations as set forth in paragraph 45 of the Counterclaims.

           46.     Plaintiffs deny having knowledge or information sufficient to form a belief as to

   the truth or falsity of the allegations as set forth in paragraph 46 of the Counterclaims.

           47.     Plaintiffs deny having knowledge or information sufficient to form a belief as to

   the truth or falsity of the allegations as set forth in paragraph 47 of the Counterclaims.

           48.     Plaintiffs deny having knowledge or information sufficient to form a belief as to

   the truth or falsity of the allegations as set forth in paragraph 48 of the Counterclaims, including

   all subparts.

           49.     Plaintiffs deny having knowledge or information sufficient to form a belief as to

   the truth or falsity of the allegations as set forth in paragraph 49 of the Counterclaims.

           50.     Plaintiffs deny having knowledge or information sufficient to form a belief as to

   the truth or falsity of the allegations as set forth in paragraph 50 of the Counterclaims.

           51.     Plaintiffs deny the allegations as set forth in paragraph 51 of the Counterclaims.

           52.     Plaintiffs deny the allegations as set forth in paragraph 52 of the Counterclaims.

           53.     Plaintiffs admit the allegations as set forth in paragraph 53 of the Counterclaims.

           54.     Plaintiffs deny having knowledge or information sufficient to form a belief as to

   the truth or falsity of the allegations as set forth in paragraph 54 of the Counterclaims.




                                                    11
Case 1:17-cv-06404-BMC-SMG Document 185 Filed 10/02/18 Page 12 of 16 PageID #: 3807



           55.     Plaintiffs deny having knowledge or information sufficient to form a belief as to

   the truth or falsity of the allegations as set forth in paragraph 55 of the Counterclaims.

           56.     Plaintiffs can neither admit nor deny the allegations as set forth in paragraph 56 of

   the Counterclaims, as they set forth legal conclusion which warrant no response, but to the extent

   that any allegations of fact are made, Plaintiffs deny having knowledge or information sufficient

   to form a belief as to the truth or falsity of the allegations as set forth in paragraph 56 of the

   Counterclaims.

           57.     Plaintiffs can neither admit nor deny the allegations as set forth in paragraph 57 of

   the Counterclaims, as they set forth legal conclusion which warrant no response, but to the extent

   that any allegations of fact are made, Plaintiffs deny having knowledge or information sufficient

   to form a belief as to the truth or falsity of the allegations as set forth in paragraph 57 of the

   Counterclaims.

           58.     Plaintiffs deny having knowledge or information sufficient to form a belief as to

   the truth or falsity of the allegations as set forth in paragraph 58 of the Counterclaims.

           59.     Plaintiffs can neither admit nor deny the allegations as set forth in paragraph 59 of

   the Counterclaims, as they set forth legal conclusion which warrant no response, but to the extent

   that any allegations of fact are made, Plaintiffs deny the allegations as set forth in paragraph 59 of

   the Counterclaims.

                                  SECOND CAUSE OF ACTION
                            (Contribution Against Hallman and Lawson)

           60.     Paragraph 60 of the Counterclaims repeats and realleges the allegations made above

   as if fully set forth herein.

           61.     Plaintiffs deny the allegations as set forth in paragraph 61 of the Counterclaims.

           62.     Plaintiffs deny the allegations as set forth in paragraph 62 of the Counterclaims.



                                                    12
Case 1:17-cv-06404-BMC-SMG Document 185 Filed 10/02/18 Page 13 of 16 PageID #: 3808



          63.     Plaintiffs deny the allegations as set forth in paragraph 63 of the Counterclaims.

          64.     Plaintiffs deny the allegations as set forth in paragraph 64 of the Counterclaims.

          65.     Plaintiffs can neither admit nor deny the allegations as set forth in paragraph 65 of

   the Counterclaims, as they set forth legal conclusion which warrant no response, but to the extent

   that any allegations of fact are made, Plaintiffs deny the allegations as set forth in paragraph 65 of

   the Counterclaims.

          66.     Plaintiffs deny the allegations as set forth in paragraph 66 of the Counterclaims.

          67.     Plaintiffs deny the allegations as set forth in paragraph 67 of the Counterclaims.

          68.     Plaintiffs deny the allegations as set forth in paragraph 68 of the Counterclaims.

          69.     Plaintiffs can neither admit nor deny the allegations as set forth in paragraph 69 of

   the Counterclaims, as they set forth legal conclusion which warrant no response, but to the extent

   that any allegations of fact are made, Plaintiffs deny the allegations as set forth in paragraph 69 of

   the Counterclaims.

          70.     Plaintiffs deny having knowledge or information sufficient to form a belief as to

   the truth or falsity of the allegations as set forth in paragraph 70 of the Counterclaims.

          71.     Plaintiffs can neither admit nor deny the allegations as set forth in paragraph 71 of

   the Counterclaims, as they set forth legal conclusion which warrant no response, but to the extent

   that any allegations of fact are made, Plaintiffs deny the allegations as set forth in paragraph 71 of

   the Counterclaims.

          72.     Plaintiffs can neither admit nor deny the allegations as set forth in paragraph 72 of

   the Counterclaims, as they set forth legal conclusion which warrant no response, but to the extent

   that any allegations of fact are made, Plaintiffs deny the allegations as set forth in paragraph 72 of

   the Counterclaims.




                                                    13
Case 1:17-cv-06404-BMC-SMG Document 185 Filed 10/02/18 Page 14 of 16 PageID #: 3809



                                     DEMAND FOR JURY TRIAL

          73.       Plaintiffs deny that Defendant is entitled to the relief requested in the

   Counterclaims.

                              PLAINTIFFS’ AFFIRMATIVE DEFENSES

          By way of a further Answer and as affirmative defenses, Plaintiffs deny that they are liable

   to Plaintiffs for any of the claims alleged, and deny that Defendant is entitled to damages or any

   other relief whatsoever, and states as follows:

                                   FIRST AFFIRMATIVE DEFENSE
                                       (Failure to State a Claim)

          1.        The Counterclaims and each purported claim for relief alleged therein, fails to state

   a claim upon which relief can be granted against Plaintiffs as a matter of law and fact.

                                 SECOND AFFIRMATIVE DEFENSE
                                      (Statute of Limitations)

          2.        The Counterclaims are barred, in whole or in part, by the applicable statutes of

   limitation.

                                  THIRD AFFIRMATIVE DEFENSE
                                            (Laches)

          3.        The Counterclaims are barred, in whole or in part, by the doctrine of Laches.

                                 FOURTH AFFIRMATIVE DEFENSE
                                        (Unclean Hands)

          4.        The Counterclaims are barred, in whole or in part, by virtue of Defendant’s own

   unclean hands.

                                   FIFTH AFFIRMATIVE DEFENSE
                                           (Ratification)

          5.        Defendant ratified and/or accepted the alleged acts or omissions alleged in the

   Counterclaims.



                                                     14
Case 1:17-cv-06404-BMC-SMG Document 185 Filed 10/02/18 Page 15 of 16 PageID #: 3810



                                 SIXTH AFFIRMATIVE DEFENSE
                                   (Failure to Mitigate Damages)

          6.      If Defendant has suffered any injury or harm, which Plaintiffs expressly deny,

   Defendant’s recovery or entitlement to relief is barred by their failure to mitigate, reduce, or

   otherwise avoid their alleged damages or injury.

                                SEVENTH AFFIRMATIVE DEFENSE
                                     (No Cognizable Injury)

          7.      The Counterclaims are barred, in whole or in part, because Defendant has suffered

   no actual injury as a result of the actions alleged in the Second Amended Complaint

                                 EIGHTH AFFIRMATIVE DEFENSE
                                      (Speculative Damages)

          8.      The Counterclaims are barred, in whole or in part, because Defendant’s alleged

   damages are speculative.

                                 NINTH AFFIRMATIVE DEFENSE
                                       (Frivolous Claims)

          9.      The Counterclaims are asserted in bad faith and are frivolous, unreasonable, and

   without foundation. Plaintiffs are therefore entitled to an award of costs and expenses of litigation,

   including reasonable attorney’s fees.

                                 TENTH AFFIRMATIVE DEFENSE
                                  (Failure to Join Necessary Parties)

          10.     The Counterclaims claims are barred, in whole or in part, due to Defendant’s failure

   to join necessary parties.

                                ELEVENTH AFFIRMATIVE DEFENSE
                                      (Defendant’s Breach)

          11.     Defendant’s Counterclaims are barred, in whole or in part, by Defendant’s breaches

   of relevant contractual provisions.




                                                    15
Case 1:17-cv-06404-BMC-SMG Document 185 Filed 10/02/18 Page 16 of 16 PageID #: 3811



                              TWELFTH AFFIRMATIVE DEFENSE
                                       (Spoliation)

          12.     Defendant’s Counterclaims are barred, in whole or in part, by Defendant’s

   spoliation of evidence.

                             THIRTEENTH AFFIRMATIVE DEFENSE
                               (Right to Assert Additional Defenses)

          13.     Plaintiffs presently have insufficient knowledge or information on which to form a

   belief as to whether they may have additional yet unstated affirmative defenses. Plaintiffs reserve

   the right to assert additional affirmative defenses in the event discovery or further investigation

   indicates that asserted additional affirmative defenses would be warranted.




   Dated: New York, New York
          October 2, 2018

                                                   By: _____________________________
                                                       John G. Balestriere
                                                       Brian L. Grossman
                                                       Matthew W. Schmidt
                                                       BALESTRIERE FARIELLO
                                                       225 Broadway, 29th Floor
                                                       New York, New York 10007
                                                       Telephone:      (646) 912-8462
                                                       Facsimile:      (212) 208-2613
                                                       brian.grossman@balestrierefariello.com
                                                       Attorneys for Plaintiffs




                                                   16
